IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,527-01


EX PARTE CHRIS KEVIN GEE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 31972 IN THE 249TH DISTRICT COURT

FROM JOHNSON COUNTY



Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
conspiracy to commit capital murder and sentenced to eight years' imprisonment in each.
 Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte Ybarra,
149 S.W.3d 147 (Tex. Crim. App. 2004). Ex parte Deeringer, 210 S.W.3d 616, 618 (Tex. Crim.
App. 2006). Based on this Court's independent review of the record, we find that Applicant's
remaining claims are without merit.  Therefore, we deny relief.
Filed: November 21, 2012
Do not publish